Citation Nr: 0530576	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  00-17 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 until 
his retirement in August 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating action of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for left hip and bilateral knee and ankle 
disabilities.  This case was previously before the Board in 
November 2003, at which time it was remanded for additional 
development of the record.  

The Board points out that the issue of entitlement to service 
connection for a low back disability was included in its 
remand of November 2003.  Based on the receipt of additional 
evidence, the RO, by rating decision dated in June 2005, 
granted service connection for arthritis of L5-S1, with low 
back sprain.  Accordingly, this decision is limited to the 
issues set forth on the preceding page.

The issue of entitlement to service connection for a 
bilateral knee disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left hip complaints in service were acute 
and transitory and resolved without residual disability.  

2.  A left hip disability has not been demonstrated following 
the veteran's retirement from service.

3.  The veteran's complaints in service pertaining to the 
right ankle were acute and transitory and resolved without 
residual disability.

4.  The service medical records are negative for complaints 
or findings pertaining to the left ankle.  

5.  Any current disability of the ankles, to include 
arthritis in the left ankle, was initially demonstrated more 
than one year following service, and has not been shown by 
competent clinical evidence to be etiologically related to 
service.


CONCLUSIONS OF LAW

1.  A left hip disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(b) (2005).

2.  A bilateral ankle disability was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a letter issued 
to the appellant in March 2004.  This letter informed the 
appellant of the information and evidence required to 
substantiate the claim, and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, VA and private medical 
records and the reports of VA examinations.  The appellant 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the appellant's 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The evidence supporting the veteran's claim for an ankle 
disability consists of service medical records showing that 
he was seen on August 7, 1977 for a swollen right ankle.  
Soft tissue swelling of the ankle was confirmed on X-ray 
examination at that time.  There was no evidence of fracture, 
dislocation or other pathology.  The impression was a right 
ankle sprain.  Several days later, it was reported that he 
had an abscess of the right ankle.  In February 1978, the 
clinical impression was chronic weak ankle.  The evidence 
also reflects that the veteran reported bilateral ankle pain 
on VA examination in March 1999 and when he was seen in a VA 
outpatient treatment clinic in April 2001.  

With respect to the claim for service connection for a left 
hip disability, the service medical records establish that he 
was seen for left hip complaints in February 1983, and it was 
noted that he probably had sciatic impingement.  He was 
referred for therapy.  In January 1995, his complaints 
included pain in the hips.  Physical examination was normal.  
X-ray examination of both hips was normal.  He also reported 
left hip complaints on the VA examinations in March 1999 and 
April 2005.

The evidence against the against claim for service connection 
for a left hip disability and a bilateral ankle disability 
consists of the service medical records which show no 
complaints or findings relative to the left ankle, or 
concerning the left hip following his brief treatment in 1983 
for the hip, and complaint of hip pain in 1995, or following 
1977 for the right ankle and 1978 for chronic weak ankle.  
The Board concedes that the veteran reported at the time of 
his retirement examination that he had been seen on various 
occasions for left hip and ankle pain.  It is significant to 
observe, however, that the retirement examination in July 
1997 revealed no abnormalities of the left hip or either 
ankle.  It must also be noted that a clinical examination of 
the left hip in March 1999 demonstrated full range of motion 
without any complaints or tenderness.  Similarly, an 
examination of the ankles at that time demonstrated that the 
veteran had full range of motion without tenderness.  X-ray 
studies of the left hip and ankles were normal, and the 
examiner diagnosed normal left hip and ankles, without 
evidence of objective pathology.  

The veteran was most recently examined by the VA in April 
2005.  At that time, flexion of the left hip was limited by 
body habitus, but no pain was reported.  Alignment of the 
left hip was normal and leg lengths were equal.  No deformity 
or swelling of the ankles was documented and they appeared 
normal.  X-ray studies of the left hip were normal, and X-ray 
studies of the ankles revealed no evidence of fracture or 
dislocation, but a mild cortical irregularity in the left 
ankle might be due to early osteoarthritis.  Following a bone 
scan, it was commented that the findings were likely related 
to arthritis of the ankle joints.  The examiner concluded 
that the left hip and ankles were normal, and there was no 
residual of trauma.  He commented it was not likely that the 
identified disabilities were related to the veteran's period 
of active duty.  He stated that there were no specific 
records of any left hip or ankle problem, and that the 
abnormal symptoms could not be associated with the diagnosed 
condition of complaint of pain in the left hip or ankles.  
Finally he opined that the conclusion following the bone 
scan, that the veteran had current findings likely related to 
his arthritis, was inconsistent with the clinical findings.  

In sum, the evidence establishes that the veteran's in-
service complaints in 1977 concerning his right ankle and his 
left hip complaints in 1983 were acute and transitory and 
resolved without residual disability, as he served for many 
more years without further treatment for either condition.  
It must also be observed that a current disability of the 
left hip or ankle, to include arthritis, if present, was not 
shown to be related to service.  Since the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
statements on his behalf are of less probative value than the 
medical findings of record.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for a left hip disability, and against 
the claim for service connection for bilateral ankle 
disability.  


ORDER

Service connection for a left hip disability is denied.

Service connection for bilateral ankle disability is denied.


REMAND

The veteran also asserts that service connection is warranted 
for a bilateral knee disability.  The service medical records 
demonstrate that the veteran was seen on several occasions in 
1996 for complaints involving the knees.  Although X-ray 
studies of the knees in March 1999 were normal, it was 
indicated following the VA X-ray examination of the knees in 
April 2005 that mild degenerative changes of the knee joints 
were present.  The examiner concluded that the knees were 
normal.  In this regard, however, it must be noted that the 
examiner commented that there was no specific record of knee 
problems in service.  This statement, however, ignores the 
treatment the veteran received in 1996 in service.  The Board 
is of the opinion that these discrepancies in the record must 
be resolved.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his knees since 
his retirement from service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and etiology of any current 
bilateral knee disability.  All necessary 
tests should be performed.  The examiner 
is requested to provide an opinion 
concerning whether it is at least as 
likely as not that a current knee 
disability, to include arthritis if 
present, is related to service, to 
include treatment for knee complaints in 
service in 1996.  The rationale for the 
opinion should be set forth.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


